United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1459
                                   ___________

Eddie Varnold Hamilton,                 *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Nancy Hamilton,                         *
                                        *       [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: December 14, 2009
                                 Filed: December 30, 2009
                                 ___________

Before LOKEN, Chief Judge, ARNOLD and BENTON, Circuit Judges.
                              ___________

PER CURIAM.

       After a bankruptcy court1 determined that Eddie V. Hamilton had converted
Nancy Hamilton's property, it determined that she had suffered $43,840.00 in damages
and held that this debt was not dischargeable. See 11 U.S.C. § 523(a)(6). The district
court2 upheld the bankruptcy court's order on appeal. Mr. Hamilton asserts that in
reaching its judgment the bankruptcy court applied the wrong measure of damages

      1
       The Honorable James G. Mixon, United States Bankruptcy Judge for the
Eastern District of Arkansas.
      2
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
and erred in assessing their amount. After a thorough review of the record, we detect
no error of law or fact and affirm the district court's judgment on the basis of the well-
reasoned opinions below. See 8th Cir. R. 47B.
                         ______________________________




                                           -2-